DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-19 are currently pending.
Priority

    PNG
    media_image1.png
    164
    1045
    media_image1.png
    Greyscale
(filing receipt dated 11/9/2021). Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of either of the applications as required by 37 CFR 1.55.
Election/Restrictions
The Applicant’s election of the following species is acknowledged (see p. 1 of response filed 3/3/2022, wherein it is assumed that “cured” corresponds to –crude--):

    PNG
    media_image2.png
    290
    1016
    media_image2.png
    Greyscale
.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or without traverse in the reply filed on 3/3/2022.  Claims 1-7 and 12-19 are currently pending and under examination.
Claim Objections
Claims 1-3, 7, and 14 are objected to because of the following informalities: 
In line 3 of claim 1 the phrase “a group” should be deleted and replaced by –the group--.  See MPEP 2173.05(h).  This change should also be made in line 1 of claim 3 and line 2 of claim 7. 
In the penultimate line of claim 1, the indefinite article –a—should be inserted before the word “hydration”.  
In claim 2, the phrase –carried out— (or something similar) should be inserted before the phrase “in the presence of a catalyst” in line 2.  
In line 2 of claim 3, the indefinite article –a—was inserted before the word “borate” and before the word “carbonate”.
In line 2 of claim 14, the indefinite article –a—should be inserted before the word “hydration”.
In line 2 of claim 14, the word “Reynold’s” should be deleted and replaced by –Reynolds--.
In line 3 of claim 14, there should be a space inserted between the limitation “10000” and the limitation “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  Lines 3-6 of claim 1 recite that the first intermediate product is selected from the group consisting of crude maleic anhydride, crude maleic acid, crude fumaric acid, vent gas scrubber solution obtained from a phthalic anhydride production process or a maleic anhydride production process and combinations thereof.  The claim further goes on to purify the crude intermediate and employ it as a feed to produce malic acid in a hydration reaction.  Therefore the intermediate product has to be able to function as a feedstock to produce malic acid in a hydration reaction (namely maleic acid, maleic anhydride, or fumaric acid).  The Applicant only shows possession of this process claim 7. 
Though there is some uncertainty regarding which of the first intermediate products recited above are “obtained from a phthalic acid anhydride production process or a maleic anhydride production process” (see 35 USC 112(b) section below), both processes are known to produce crude maleic acid/anhydride and/or fumaric acid which can be scrubbed from a vent gas of said processes. However, it is not clear that the same productive intermediate products would be present in any method used to produce phthalic anhydride or maleic anhydride and a vent gas.  See Lorz (“Phthalic Acid and Derivatives” Ullmann’s Encyclopedia of Industrial Chemistry, 2012, p. 131-180) and Lohbeck (“Maleic and Fumaric Acids” Ullmann’s Encyclopedia of Industrial Chemistry, 2012, p. 146-155).  See whole of documents, in particular the “production” sections for phthalic anhydride and maleic anhydride respectively.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3-6 of claim 1 recite that the first intermediate product is selected from the group consisting of crude maleic anhydride, crude maleic acid, crude fumaric acid, vent gas scrubber solution obtained from a phthalic anhydride production process or a maleic anhydride production process and combinations thereof.  There are a few issues with this limitation.  The first is that it is unclear which of the first intermediate products are “obtained from a phthalic anhydride production process or a maleic anhydride production process”.  Is it just the vent gas scrubber solution? Or is it all of the products above?  
If the “obtained from” limitation only limits the vent gas scrubber solution then the term “crude” is a relative term which renders the claim indefinite. The term “crude” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Nor does the claim specify what the method is for making the “crude” material such that the skilled artisan would be able to ascertain what type of crude mixture would be obtained by such a process.  For example, if a reagent grade product of 85% purity fumaric acid were purchased by the skilled artisan and employed as the first intermediate product, is this a “crude” product?  The specification as filed ties both the crude products and the vent gas scrubber solutions to those obtained from either i) a phthalic anhydride production process employing naphthalene or o-xylene as a feedstock or ii) a maleic anhydride production process employing butane or benzene as a feedstock.  See Table 1 on p. 31 and figure 1 of the specification.  
claim 1 recite a step of “substantially removing impurities from the first intermediate product to obtain a treated intermediate product” and then lines 16-18 of claim 1 further recite a step of “passing an aqueous solution of the treated intermediate product through a carbon column to substantially remove retained impurities to form the second intermediate product”.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, if 55% of the impurities are removed in the treating step have the impurities been “substantially removed”? Where is the limit?  Further is the limit the same for both treatment steps?  The inventive examples on p. 37-39 (see Tables 4-6) only appear to teach the purity of the product after both treatment steps have been completed.  
Lines 11-15 of claim 1 recite a step (ii) comprising subjecting a mixture comprising one or more of the crude maleic acid, the crude fumaric acid, and the vent gas scrubber solution…to crystallization”.   It is unclear what the scope of the “mixture” covers.   Does step (ii) of claim 1 require a mixture of one of the first intermediate products + some unnamed element or does step (ii) require a mixture of at least two of the first intermediate products?  What if only crude maleic acid is subjected to crystallization?  Would this embodiment read on the process because it is not technically a mixture?  This limitation also appears in lines 1 and 3 of claim 12.
Claim 4 recites that the catalyst has a concentration in a range of about 50 mg/L or about 500 mg/L with respect to the second intermediate product in the feed.  It is 
Claim 5 recites the limitation "the catalyst particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “wherein the feed to catalyst ratio is in a range of about 1:0.00005 to about 1:0.0005”.  It is not clear what the ratio is based off of.  Is it weight, moles, etc?  Further it is actually the ratio of the feed:catalyst or the second intermediate product in the feed:catalyst?  Based on [0088 and 0099] of the specification, it appears that this corresponds to a weight ratio between the second intermediate product and catalyst.  Additionally, if claim 4 and 6 are being interpreted correctly then it is unclear what the difference in scope is between the two claims as they appear to define the same concentration range of weight catalyst:weight second intermerdiate product.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if  claim 14 recites the broad recitation Reynold’s number from about 2900 to about 10000, and the claim also recites preferably from about 5000 to about 7000, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 12, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 5210295 (‘295, published on 5/11/1993, of record in the IDS filed on 10/28/2021) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021).
Applicant Claims

    PNG
    media_image3.png
    283
    767
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    80
    767
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    765
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    769
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    112
    772
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claims 1 and 2, the process of ‘295 comprises hydrating an acid selected from the group consisting of maleic acid, fumaric acid, sodium hydrogen maleate and mixtures thereof to malic acid in an aqueous medium in the presence of sodium ions which catalyze the reaction.  See abstract, claims, and examples.  ‘295 further teaches that the hydration can be carried out in an autoclave or a vial, wherein at least a vial is a small scale tubular reactor.  See examples.  ‘295 also teaches that the maleic acid source for the reaction may also comprise maleic acid anhydride.  See col. 2, lines 46-51.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 1, ‘295 does not appear to teach that the maleic acid/anhydride starting material is in “crude” form.  Nor does ‘295 teach purification of the maleic acid/anhydride feedstock using the claimed crystallization and carbon treatment steps before being employed in the hydration reaction.  This deficiency is cured through the teachings of ‘649 and ‘757.  Regarding claims 1 and 7, ‘649 discloses a process for the purification of crude dicarboxylic acids, in particular crude acids produced by vapor phase catalytic reactions such as phthalic and maleic acids produced by the catalytic oxidation of naphthalene or maleic acid produced by the catalytic oxidation of benzene or similar mononuclear hydrocarbons.  See whole document, particularly col. 1, lines 1-16.  ‘649 teaches that crude maleic acid obtained from said processes is recovered in the form of water solutions.  See col. 1, lines 9-16.  Therefore the crude maleic acid feedstock of ‘649 appears to meet the limitation of the claimed first intermediate product 
 ‘649 does not teach that the carbon treatment is carried out by passing an aqueous solution of the crude maleic acid through a carbon column.  This deficiency is cured through the teachings of ‘757.  ‘757 teaches a process for purifying crude maleic acid obtained from oxidation reactions of hydrocarbons and utilizing the purified maleic acid in a hydration reaction to produce malic acid.  See whole document, particularly the abstract, claims, and examples.  ‘757 teaches that a crude aqueous maleic acid solution is aged by heating in the presence of air for at least two hours.  The solid impurities which precipitate from the aged solution are then removed and the aged solution is then optionally further treated with decolorizing charcoal (carbon) before being heated in a closed system under superatmospheric pressure to convert the maleic acid to malic acid.  See col. 1, line 29-col. 2, line 36. The ageing step and the charcoal treatment can also be carried out as a single step by passing the crude aqueous maleic acid solution through a carbon absorption tower at about 70C at such a rate that the residence time of the maleic acid aqueous solution in the carbon tower is about 4 to 5 hours or by stirring the carbon with the crude maleic acid aqueous solution at about 70C and then filtering the carbon from the aged solution.  See col. 2, lines 37-47. ‘757 additionally 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘295, ‘649, and ‘757 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the crude maleic acid crystallization purification process of ‘649 with the malic acid production process of ‘295 because by-product maleic acid can be predictably and productively converted to commercially valuable malic acid after purification.  Also see MPEP 2145(A).  A person of ordinary skill would have been further motivated to include a carbon treatment step to the combined process of ‘295 and ‘649 because such is known in the art from ‘649 and ‘757 and including the step will predictably produce a purer malic acid product comprising fewer colored impurities.  Also see MPEP 2143(A).  Regarding whether the crystallization or the carbon treatment step is performed first, the selection of any order of performing process steps is prima facie obvious.  See MPEP 2144.04(IV)(C).  The skilled artisan would be further motivated to carry out the carbon treatment step on an aqueous solution of the maleic acid because in both ‘295 and ‘757 an aqueous solution of maleic acid is carried forward to the hydration reaction to produce malic acid.  See examples of each.
With respect to claim 12, ‘649 teaches that the crystallization mixture comprising crude maleic acid is gradually cooled to obtain crystals of maleic acid and that the crystals can be filtered from the mother liquor.  The mother liquor can be reused or 
With respect to claim 13, ‘649 teaches that a mixture of maleic acid and maleic anhydride can be obtained using the crystallization process. See examples.  ‘295 teaches that an aqueous solution of maleic acid and/or maleic anhydride can be employed as the feedstock in the hydration reaction.  See examples and col. 2, lines 49-51.  Additionally, ‘757 teaches that the carbon column purification can be carried out on aqueous solutions of maleic acid. See examples.  Therefore an aqueous solution of the crystallized purified maleic acid/anhydride obtained from the process of ‘649 can be prepared, passed through the carbon column as disclosed in ‘757, and then utilized as is for the feedstock of ‘295.  Also see MPEP 2143(A).
With respect to claim 15, ‘295 teaches that the reaction can be carried out at a temperature of above 160C, preferably about 180-220C under superatmospheric pressure.  See col. 2, lines 20-27.  ‘295 does not specify a specific pressure range, but recites that the hydration reaction is operated at autogeneous pressures resulting from heating the aqueous solutions in a closed container.  See col. 3, lines 13-17. The reactions are carried out for about 2 to about 6 hours.  See examples. These ranges overlap with and/or encompass with those claimed.  Also see MPEP 2144.05.
claims 16, 17, and 19, ‘295 teaches that the reactions can be carried out batch-wise or continuously.  See col. 2, lines 20-27.  ‘757 also teaches that the analogous uncatalyzed hydration reaction can be carried out batch-wise or continuously in a plug flow reactor.  See col. 2, line 48-col. 3, line 55. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 5210295 (‘295, published on 5/11/1993, of record in the IDS filed on 10/28/2021) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021), as applied to claims 1, 2, 7, 12, 13, 15-17, and 19 and further in view of Sauer (“Tubular Plug Flow Reactors” Ullmann’s Encyclopedia of Industrial Chemistry, 2013, p. 1-23).

Applicant Claims

    PNG
    media_image8.png
    154
    810
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘295 and ’757 teach that the catalyzed or uncatalyzed hydration reaction can be carried out in a tubular reactor in batch or continuous mode.  See discussion of claims 16, 17, and 19 above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
claim 14, Sauer teaches that if a tubular flow reactor is being employed in an industrial chemical process that there two main flow patterns for such a reactor, laminar flow and turbulent flow.  Laminar flow corresponds to a Reynolds number (Re) <2300 and turbulent flow corresponds to a Re >2300. Sauer further teaches that a turbulent flow pattern corresponds to a flat, almost uniform velocity profile over the tube cross-section. See section 1.2 on p. 2-3 and abbreviation for Reynolds number on p. 2.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘295, ‘649, ‘757, and Sauer to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of ‘295, ‘649, and ‘757 in a continuous manner in a tubular reactor by passing the feedstock through the tubular reactor at a Reynolds number from about 2900 to about 10000 because Sauer teaches that a Reynolds number in this range corresponds to a commonly used turbulent flow pattern in tubular reactors, wherein a turbulent flow pattern is desirable because it ensures an almost uniform velocity profile over the tube cross section.  Carrying out the combined hydration process of ‘295, ‘649, .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 5210295 (‘295, published on 5/11/1993, of record in the IDS filed on 10/28/2021) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021), as applied to claims 1, 2, 7, 12, 13, 15-17, and 19 and further in view of IN201621024815 (IN ‘815, published on 8/26/2016).

Applicant Claims

    PNG
    media_image9.png
    126
    817
    media_image9.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘295 and ’757 teach that the catalyzed or uncatalyzed hydration reaction can be carried out in a tubular reactor in batch or continuous mode.  See discussion of claims 16, 17, and 19 above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of ‘295, ‘649, nor ‘757 teach or suggest carrying out the hydration reaction semi-continuously in a tubular reactor.  This deficiency is cured through the teachings of IN ‘815. IN ‘815 teaches an analogous method to that of ‘295 and ‘757 wherein malic acid is produced by hydrating maleic anhydride in a tubular reactor.  See whole claim 18, IN ‘815 teaches that the reaction can be carried out in a batchwise, continuous, or semi-continuous process.  See “field of invention” section on p. 2; example 3 on p. 7-8; and claim 5 on p. 9-10.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘295, ‘649, ‘757, and IN ‘815 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of ‘295, ‘649, and ‘757 in a semi-continuous manner because such is suggested as an alternative to batch and continuous processes by IN ‘815.  Carrying out the combined hydration process of ‘295, ‘649, and ‘757 in a semi-continuous manner will predictably produce malic acid.  Also see MPEP 2143(B).

Claims 1, 2, 4-7, 12, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) and as evidenced by as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022). Bzhasso is not in English and there is no English language equivalent available.  Therefore the NPL was subjected to OCR and was translated into English using Google translate.  An English translation of the abstract is also provided from SciFinder®.
Applicant Claims

    PNG
    media_image3.png
    283
    767
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    80
    767
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    765
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    769
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    112
    772
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
3+ and Cr3+ catalysts.  See whole document, in particular abstract from SciFinder®; Table 1 on p. 1613 and discussion thereof; and conclusions section on p. 1613.  Regarding claims 1 and 2, the process of Bzhasso comprises hydrating 100 mg of maleic acid in 1 mL water at 170C for 1 hour in the presence of sulfuric acid or a Cr3+ or Al3+ catalyst to produce malic acid.  The reaction is carried out in a molybdenum or Pyrex® ampoule, which corresponds to a small scale tubular reactor.  See abstract from SciFinder® and Table 1 on p. 1613 and discussion thereof in experimental section on p. 1611-1612.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 1, Bzhasso does not appear to teach that the maleic acid starting material is in “crude” form.  Nor does Bzhasso teach that the maleic acid is purified using the claimed crystallization and carbon treatment steps before being employed in the hydration reaction.  This deficiency is cured through the teachings of ‘649 and ‘757.  Regarding claims 1 and 7, ‘649 discloses a process for the purification of crude dicarboxylic acids, in particular crude acids produced by vapor phase catalytic reactions such as phthalic and maleic acids produced by the catalytic oxidation of naphthalene or maleic acid produced by the catalytic oxidation of benzene or similar mononuclear hydrocarbons.  See whole document, particularly col. 1, lines 1-16.  ‘649 teaches that crude maleic acid obtained from said processes is recovered in the form of water solutions.  See col. 1, lines 9-16.  Therefore the crude maleic acid feedstock of ‘649 appears to meet the limitation of the claimed first intermediate product as either the 
 ‘649 does not teach that the carbon treatment is carried out by passing an aqueous solution of the crude maleic acid through a carbon column.  This deficiency is cured through the teachings of ‘757.  ‘757 teaches a process for purifying crude maleic acid obtained from oxidation reactions of hydrocarbons and utilizing the purified maleic acid in a hydration reaction to produce malic acid.  See whole document, particularly the abstract, claims, and examples.  ‘757 teaches that a crude aqueous maleic acid solution is aged by heating in the presence of air for at least two hours.  The solid impurities which precipitate from the aged solution are then removed and the aged solution is then optionally further treated with decolorizing charcoal (carbon) before being heated in a closed system under superatmospheric pressure to convert the maleic acid to malic acid.  See col. 1, line 29-col. 2, line 36. The ageing step and the charcoal treatment can also be carried out as a single step by passing the crude aqueous maleic acid solution through a carbon absorption tower at about 70C at such a rate that the residence time of the maleic acid aqueous solution in the carbon tower is about 4 to 5 hours or by stirring the carbon with the crude maleic acid aqueous solution at about 70C and then filtering the carbon from the aged solution.  See col. 2, lines 37-47. ‘757 additionally 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, and ‘757 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the crude maleic acid crystallization purification process of ‘649 with the malic acid production process of Bzhasso because by-product maleic acid can be predictably and productively converted to commercially valuable malic acid after purification.  Also see MPEP 2145(A).  A person of ordinary skill would have been further motivated to include a carbon treatment step to the combined process of Bzhasso and ‘649 because such is known in the art from ‘649 and ‘757 and including the step will predictably produce a purer malic acid product comprising fewer colored impurities.  Also see MPEP 2143(A).  Regarding whether the crystallization or the carbon treatment step is performed first, the selection of any order of performing process steps is prima facie obvious.  See MPEP 2144.04(IV)(C).  The skilled artisan would be further motivated to carry out the carbon treatment step on an aqueous solution of the maleic acid because in both Bzhasso and ‘757 an aqueous solution of maleic acid is carried forward to the hydration reaction to produce malic acid.  See examples of ‘757 and abstract from SciFinder® and Table 1 on p. 1613 and discussion thereof in experimental section on p. 1611-1612 of Bzhasso.
With respect to claims 4 and 6, Bzhasso teaches that the amount of maleic acid is 100 mg and that the amount of catalyst varies between 3 to 40 mg.  See Table on p. 3+ and Al3+ catalyzed reactions are superior to uncatalyzed and sulfuric acid catalyzed reactions over the whole range of catalysts concentrations employed.  Compare the results of the first two, comparative, examples in the Table on p. 1613 vs. the remaining inventive examples.  Further, Bzhasso teaches that if the concentration of malic acid in the aqueous solution is maintained below 16% and the reaction temperature does not go above 190 C, that the reaction is predictable.  See last paragraph of p. 1612.  Therefore, based on the teachings of Bzhasso, the skilled artisan would expect that if all other variables are maintained in the disclosed ranges, that decreasing the concentration of the catalyst in the hydration will still predictably lead to production of malic acid.  Further, the skilled artisan would be motivated to decrease the amount of catalyst used in the reaction because this increases the efficiency of the process.  If the reaction is scaled up to be industrially viable then the reduced amount of catalyst will also decrease costs by reducing the amount of catalyst required and by simplifying the purification of the resulting product.  Also see MPEP 2144.05.
With respect to claim 5, Bzhasso discloses the use of several catalysts, but does not disclose the physical form of the catalysts except for Al(OH)3, which is noted as being in a gel form.  However, Bzhasso generally refers to the reaction mixtures, comprising maleic acid, water and catalyst, as solutions and further shows proposed 
Further references C and D are cited as evidentiary references to teach that at least AlCl3 appears to meet the limitations of the claim.  Reference C teaches that the physical form of AlCl3 is a light yellow powder.  See section 9 on p. 5.  Reference D teaches that the skilled artisan generally understands a powder to correspond to a solid having a particle size of 1000 microns or less.  See Table.  Therefore, at least AlCl3 appears to meet the claimed limitations.  Also see MPEP 2144.05.  
With respect to claim 12, ‘649 teaches that the crystallization mixture comprising crude maleic acid is gradually cooled to obtain crystals of maleic acid and that the crystals can be filtered from the mother liquor.  The mother liquor can be reused or further processed to recover more maleic acid therefrom.  See examples.  ‘649 does not explicitly teach that the mixture is cooled to a temperature below 15C, however as long as crystals are obtained in the process of ‘649, the ultimate temperature at which the mixture is cooled does not appear to be critical.  Regardless of the temperature, purified maleic acid crystals will be predictably obtained from the process.  Also see MPEP 2144.05.
With respect to claim 13, ‘649 teaches that a mixture of maleic acid and maleic anhydride can be obtained using the crystallization process. See examples.  Bzhasso 
With respect to claim 15, Bzhasso teaches that the reaction is carried out at a temperature of 170C for 1 hour.  Bzhasso further teaches that the reaction is carried out in an ampoule which appears to be sealed during the reaction.  Therefore, the reaction will generate an autogeneous pressure resulting from heating the aqueous solutions in a closed container. See Table on p. 1613 and discussion thereof in experimental section on p. 1611-1612. These ranges appear to encompass and/or overlap with those claimed.  Also see MPEP 2144.05.
With respect to claims 16, 17, and 19, Bzhasso teaches that the reactions are carried out batch-wise.  See Table on p. 1613 and discussion thereof in experimental section on p. 1611-1612.  Further, ‘757 teaches that an analogous hydration reaction carried out in the absence of catalyst can be carried out batch-wise or continuously.  See col. 2, line 48-col. 3, line 26 and example 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022), as applied to claims 1, 2, 4-7, 12, 13, 15-17, and 19 above, and further in view of Aluminum carbonate (hereafter referred to as “reference A”, National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 10353966, Aluminum carbonate. Retrieved March 23, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Aluminum-carbonate, created on 10/25/2006) and Boric acid, aluminum salt (hereafter referred to as “reference B”, National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 16204948, Boric acid, aluminum salt. Retrieved March 23, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Boric-acid_-aluminum-salt, created 7/11/2007). Bzhasso is not in English and there is no English language equivalent available.  Therefore the NPL was subjected to OCR and was translated into English using Google translate.  An English translation of the abstract is also provided from SciFinder®.
Applicant Claims

    PNG
    media_image10.png
    122
    817
    media_image10.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Bzhasso discloses that a variety of Cr3+ and Al3+ salts are exemplary catalysts for the hydration of maleic acid to malic acid. See abstract from SciFinder® and Table 1 on p. 1613 and discussion thereof in experimental section on p. 1611-1612.  ‘649, ‘757, and the evidentiary references C and D are silent regarding catalysts for the maleic acid hydration reaction.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Though Bzhasso teaches that a variety of Al3+ salts can effectively catalyze the hydration of maleic acid to malic acid, Bzhasso does not explicitly teach the use of one of the claimed catalysts.  Bzhasso only teaches the use of hydroxide, sulfate, and chloride salts.  However, based on the good results demonstrated by Bzhasso over all of the catalysts, the skilled artisan would expect that the catalysts explicitly taught in the examples could be predictably substituted for any other Cr3+ or Al3+ salt with a reasonable expectation of success. References A and B are then cited to teach that both aluminum carbonate and aluminum borate are Al3+ salts which would have been known to the skilled artisan before the effective filing date of the claimed invention.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, ‘757, reference A, and reference B, as evidenced by references C and D, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute one of the claimed 3+ or Al3+ salt catalyst in the hydration process and references A and B teach that the two Al3+ salts claimed were known in the art before the effective filing date of the claimed invention.  Therefore, replacing one known Al3+ salt with another is prima facie obvious.  Also see MPEP 2143(B) and MPEP 2144.07.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022), as applied to claims 1, 2, 4-7, 12, 13, 15-17, and 19 above, and further in view of Sauer (“Tubular Plug Flow Reactors” Ullmann’s Encyclopedia of Industrial Chemistry, 2013, p. 1-23).
Applicant Claims

    PNG
    media_image8.png
    154
    810
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of Bzhasso, ‘649, ‘757, nor the evidentiary references C and D teach or suggest carrying out the hydration reaction continuously in a tubular reactor at a Reynolds number from about 2900 to about 10000.  This deficiency is cured through the teachings of Sauer. Sauer is a chemical encyclopedia entry directed toward tubular reactors employed in chemical processes.  See whole document. Regarding claim 14, Sauer teaches that if a tubular flow reactor is being employed in an industrial chemical process that there two main flow patterns for such a reactor, laminar flow and turbulent flow.  Laminar flow corresponds to a Reynolds number (Re) <2300 and turbulent flow corresponds to a Re >2300. Sauer further teaches that a turbulent flow pattern corresponds to a flat, almost uniform velocity profile over the tube cross-section. See section 1.2 on p. 2-3 and abbreviation for Reynolds number on p. 2.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, ‘757, and Sauer, as evidenced by references C and D, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of Bzhasso, ‘649, ‘757 and .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614) in view of US 1900649 (‘649, published on 3/7/1933) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022), as applied to claims 1, 2, 4-7, 12, 13, 15-17, and 19 above, and further in view of further in view of IN201621024815 (IN ‘815, published on 8/26/2016).
Applicant Claims

    PNG
    media_image9.png
    126
    817
    media_image9.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Bzhasso teaches that the hydration reaction can be carried out in a small scale tubular reactor.  See experimental section on p. 1611-1612. and ‘757 teaches that the hydration reaction can be carried out in batch-wise or continuously in a plug flow tubular reactor.  See col. 2, line 48-col. 3, line 26 and example 1.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of Bzhasso, ‘649, ‘757, nor the evidentiary references C and D teach or suggest carrying out the hydration reaction semi-continuously in a tubular reactor.  This deficiency is cured through the teachings of IN ‘815. IN ‘815 teaches an analogous method to that of Bzhasso and ‘757 wherein malic acid is produced by hydrating maleic anhydride in a tubular reactor.  See whole document, especially abstract, claims, and examples.  Regarding claim 18, IN ‘815 teaches that the reaction can be carried out in a batchwise, continuous, or semi-continuous process.  See “field of invention” section on p. 2; example 3 on p. 7-8; and claim 5 on p. 9-10.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, ‘757, and IN ‘815, as evidenced by references C and D, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of Bzhasso, ‘649, ‘757 and evidentiary references C and D in a semi-continuous manner because such is suggested as an alternative to batch and continuous processes by IN ‘815.  Carrying 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622